ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           In re Angela D., 2012 IL App (1st) 112887




Appellate Court            In re ANGELA D. and DELILAH A., Minors, Respondents-Appellees
Caption                    (The People of the State of Illinois, Petitioner-Appellee, v. Marilu M.,
                           Respondent-Appellant).


District & No.             First District, Fourth Division
                           Docket No. 1-11-2887


Rule 23 Order filed        March 29, 2012
Rule 23 Order
withdrawn                  May 7, 2012
Opinion filed              May 10, 2012


Held                       The termination of respondent’s parental rights to her daughters was
(Note: This syllabus       upheld on appeal, notwithstanding her contention that the State failed to
constitutes no part of     prove her unfitness on any of the stated grounds by clear and convincing
the opinion of the court   evidence, since proof of any one of the three grounds alleged would be
but has been prepared      sufficient, including the allegation that she was addicted to drugs for at
by the Reporter of         least one year prior to the unfitness proceeding, and in respondent’s case,
Decisions for the          during the relevant period, respondent tested positive for PCP on two
convenience of the         occasions, she failed to appear for at least four scheduled tests, she was
reader.)
                           unable to document her attendance at NA-AA meetings, and she
                           prematurely withdrew from inpatient treatment; furthermore, despite the
                           bond between respondent and her children, the termination of her parental
                           rights was in the best interests of the children, especially when the
                           stability and support of the foster family were considered.


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 07-JA-345, 07-JA-
Review                     346; the Hon. Rena Van Tine, Judge, presiding.
Judgment                    Affirmed.


Counsel on                  Bruce H. Bornstein, of Chicago, for appellant.
Appeal
                            Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Nancy
                            Kisicki, and Tobara S. Richardson, Assistant State’s Attorneys, of
                            counsel), for the People.

                            Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain, Jean M.
                            Agathen, and Sarah Donovan, of counsel), guardian ad litem.


Panel                       JUSTICE STERBA delivered the judgment of the court, with opinion.
                            Presiding Justice Lavin and Justice Pucinski concurred in the judgment
                            and opinion.



                                              OPINION

¶1          In a termination of parental rights proceeding beginning on July 26, 2011, the trial court
        found respondent-appellant Marilu M. to be an unfit mother due to her failure to maintain
        a reasonable degree of interest, concern or responsibility for her children’s welfare (750 ILCS
        50/1(D)(b) (West 2010)), her drug addiction (750 ILCS 50/1(D)(k) (West 2010)), and her
        failure to make reasonable efforts and progress (750 ILCS 50/1(D)(m) (West 2010)). On
        August 31, 2011, the court terminated Marilu’s parental rights as to her daughters, Angela
        D. and Delilah A. On appeal, Marilu contends that the trial court’s finding of unfitness and
        order terminating her rights was against the manifest weight of the evidence. For the reasons
        that follow, we affirm.

¶2                                        BACKGROUND
¶3          Marilu M. is the biological mother of Angela D., born on April 20, 2004, and Delilah A.,
        born on August 30, 2006.1 Although Angela and Delilah are the only children who are the
        subjects of the present case, Marilu is also the biological mother to five other children, none
        of whom remain in her custody.
¶4          On May 18, 2007, the State filed petitions for adjudication of wardship, alleging that
        Angela and Delilah, as well as their three older siblings, were neglected and abused. This


                1
                  The biological fathers of Angela and Delilah, whose rights were also terminated, are not
        parties to this appeal.

                                                   -2-
     charge stemmed from a report to the Illinois Department of Children and Family Services
     (DCFS) in March 2007 that Marilu’s home was in poor condition, lacking food, and littered
     with trash including dirty diapers and dirty clothes. The report also revealed that Marilu’s
     oldest child had a red mark on his face, but he would not say where it came from. Marilu
     previously had an intact family case open in 2004, after Angela was born with phencyclidine
     (PCP) in her system. After a stipulation to the facts was entered, on October 18, 2007, the
     trial court found both Angela and Delilah abused based on a substantial risk of physical
     injury, and neglected based on an injurious environment. Angela was also found neglected
     based on the fact that she was a drug-exposed infant. The girls were adjudicated wards of the
     court on May 2, 2008.
¶5        Subsequently, on September 28, 2010, the State filed a supplemental petition to terminate
     Marilu’s parental rights on the bases that she failed to maintain a reasonable degree of
     interest, concern, and responsibility as to the girls’ welfare (750 ILCS 50/1(D)(b) (West
     2008)), she had been a habitual drunkard and/or was addicted to drugs for at least one year
     prior to the petition (750 ILCS 50/1(D)(k) (West 2008)), and she failed to make reasonable
     efforts to correct the condition that had resulted in a finding of unfitness and failed to
     reasonably progress in the goal of having the girls returned to her (750 ILCS 50/1(D)(m)
     (West 2008)).
¶6        At the unfitness hearing on July 26, 2011, the State introduced records from TASC
     Laboratories and ACCU-Lab Medical Testing revealing the results of Marilu’s urine
     samples. Out of 94 samples taken between September 2007 and March 2011, Marilu tested
     positive for PCP 9 times.
¶7        The State also introduced client services plans (service plans) for April 2008, November
     2008, May 2009, and November 2009. With the exception of the service plan of May 2009,
     all other service plans revealed Marilu had made unsatisfactory progress overall, and
     specifically as to the goals of remaining available for substance abuse treatment and
     psychiatric evaluation; participating in parent coaching training; following the conditions of
     her probation; and attending individual therapy.
¶8        A report from the Cook County juvenile court clinic prepared by Dr. Harold Fuentes on
     April 1, 2010 was also introduced in response to the trial court’s request for clinical
     information. Dr. Fuentes reviewed Marilu’s history of inpatient and outpatient drug treatment
     programs beginning in May 2007 and found a pattern of unsuccessful discharges from these
     programs. Specifically, in May 2007, Marilu was admitted for outpatient substance abuse
     treatment at Pilsen-Little Village Community Mental Health Center (Pilsen) as she was
     found to have significant problems with PCP use. At that point, Marilu denied any problems
     with drugs, and she was unsuccessfully discharged from the program in October 2007. That
     same month, she was admitted as an inpatient at Haymarket Center (Haymarket) and
     professed a commitment to remaining drug free. Her counselor was skeptical of this claim,
     as she had large amounts of PCP in her system but denied any recent use. On October 31,
     2007, she tested positive for pregnancy. By February 2008, Marilu was in intensive
     outpatient treatment at Haymarket, but in April 2008 she was found to have a minimal
     commitment to recovery, in light of her inconsistent participation and her absence from five
     sessions. Moreover, she had tested positive for PCP twice during her third trimester of

                                              -3-
       pregnancy in March 2008. One month later, she was in police custody as a result of violating
       her parole. She was required to attend inpatient substance abuse counseling at Haymarket as
       part of her probation, which she successfully completed in February 2009. In May 2009,
       Marilu enrolled in intensive outpatient treatment at Pilsen, but her participation was again
       inconsistent. Marilu then went back to inpatient treatment for drug addiction at Haymarket
       in November 2009, after testing positive for PCP in July, September and October of 2009,
       but was unsatisfactorily discharged one month later. As of January 2010, Marilu was enrolled
       in intensive outpatient treatment at Haymarket.
¶9         With regard to Marilu’s parenting, Dr. Fuentes noted Marilu had completed two
       parenting classes during her inpatient treatment. Additionally, he reviewed 186 visitation
       logs from October 2007 to December 2009 and found visits occurred regularly between
       Marilu and Angela, Delilah and their siblings. Marilu was attentive to her children and they
       were happy to see her. His observation of a two-hour supervised visit between Marilu and
       her children revealed that Marilu was appropriately attentive, offered spontaneous gestures
       of affection, and successfully mediated a dispute between her older son and daughter.
¶ 10       Dr. Fuentes also interviewed Eugenio Flamand, a parenting coach for Marilu for over one
       year. While Flamand had no significant concerns with Marilu’s parenting skills, he did
       express concern that Marilu’s PCP abuse and numerous relapses negatively affected her
       ability to parent. Because of Marilu’s repeated relapses, he did not recommend a goal of
       return home, though he believed terminating parental rights would be too extreme, given that
       her children needed continued contact with her.
¶ 11       Ultimately, Dr. Fuentes concluded Marilu would be unable to achieve the goal of
       reunification with her children due to her inability to refrain from using PCP for any length
       of time and her poor and inconsistent participation in treatment. He noted that terminating
       parental rights would help all of Marilu’s children achieve closure and predictability, but
       stressed the importance of finding foster parents who would be amenable to allowing
       continued contact with Marilu.
¶ 12       The only witness to testify at the unfitness hearing was Beatriz Ramirez, the case
       manager for Angela and Delilah since February 5, 2009. When Ramirez assessed Marilu in
       May 2009, she rated Marilu’s participation in the 12-step program as unsatisfactory, because
       Marilu was unable to provide proof of attendance. Ramirez recommended Marilu participate
       in outpatient substance abuse treatment, as Marilu had self-disclosed using PCP the prior
       month. At Marilu’s next evaluation in November 2009, Ramirez testified Marilu had made
       unsatisfactory progress in outpatient substance abuse treatment, given that she had tested
       positive for PCP in July, September and October of 2009. Furthermore, Ramirez again noted
       that Marilu could not produce confirmation of her attendance at Narcotics Anonymous-
       Alcoholics Anonymous (NA-AA) meetings, though she stated she had attended.
¶ 13       Due to Marilu’s relapse, Ramirez referred her to an inpatient substance abuse program
       at Haymarket, which Marilu began in November 2009. However, Marilu left the inpatient
       program in December 2009, only 30 days into the 90-day program. Ramirez stated Marilu
       informed her she was not learning anything new from the program and felt she could
       successfully maintain sobriety on her own. Marilu did perform better in intensive outpatient


                                                -4-
       therapy from January 2010 to April 2010, though she still had unsatisfactory participation
       in NA-AA meetings. Moreover, as part of her recovery, Marilu was supposed to self-disclose
       any relapse into drug use, but she continued to deny using PCP even after a positive test in
       March 2010.
¶ 14       Also as part of her recovery, Ramirez asked Marilu to submit to drug tests two to three
       times a month. Ramirez testified Marilu failed to appear for tests on six occasions in 2010
       and four occasions in 2011. While Marilu gave various reasons for the failure to appear,
       including ill health, attending court, forgetfulness, other appointments, and having family
       over, Ramirez testified that several of these excuses lacked corroboration, and as such, the
       no-shows were treated as positive drug test results.
¶ 15       Ramirez also testified as to Marilu’s parenting skills, stating that she showed a reasonable
       degree of interest and concern for Angela and Delilah, but never progressed to the point
       where she could have unsupervised visitation with either child.
¶ 16       After the State rested, the guardian ad litem offered into evidence six family counseling
       reports dating from September 2009 to February 2011, prepared by Eugenio Flamand. The
       reports all revealed that Marilu had good communication with her children and engaged in
       age-appropriate interaction, but she was unable to overcome her chronic substance abuse
       issues. Specifically, the report of April 2010 described Marilu had a “chronic history of
       substance relapse” over the past three years and recommended Marilu abstain from drug use
       for one year before unsupervised visits could be considered.
¶ 17       Marilu submitted a progress report from Northwestern Counseling Services dated
       September 1, 2009, where it was revealed that Marilu had symptoms of mild to moderate
       depression after losing custody of her youngest son in July 2009.
¶ 18       After hearing closing arguments, the court found Marilu unfit on all grounds alleged by
       the State as to Angela and Delilah. The court acknowledged Marilu cared deeply for her
       children, as evidenced by her regular visits and her court appearances. The court also
       recognized Marilu’s “multiple attempts” to stop using PCP, but noted that in spite of these
       attempts she relapsed multiple times and “could not control her cravings.” The court cited
       as evidence the excuses Marilu gave for failing to appear for tests, her denial of PCP use in
       the face of positive tests, and the positive tests themselves. Due to Marilu’s lack of progress
       in refraining from using PCP, the court noted she never achieved unsupervised day visits.
       Ultimately, the court found “despite her demonstrated caring and efforts, this is, by no stretch
       of the imagination, reasonable progress” and entered a finding of unfitness.
¶ 19       The best-interests portion of the termination proceedings began on July 28, 2011. Beatriz
       Ramirez again testified for the State. She testified that Angela and Delilah have been placed
       with foster parents Mr. and Mrs. R. since June 18, 2009. In addition to Angela and Delilah,
       the foster parents have another son and daughter. On Ramirez’s monthly visits to the home,
       she found that Angela and Delilah receive the same treatment as the foster parents’ other
       children and are happy in their placement. They both call their foster parents “mommy” and
       “poppy,” and refer to the other children as brother and sister. Additionally, they interact with
       the R.’s extended family and refer to Mrs. R.’s mother as “abuelita,” which is Spanish for
       “grandmother.” The girls are integrated into the R.’s community, meeting with neighbors and


                                                 -5-
       long-time friends for get-togethers and celebrations. When Ramirez discussed adoption with
       Angela and Delilah in July 2011, both girls told Ramirez they felt safe and loved with their
       foster family and did not want to go anywhere else. Delilah stated she feels her home is with
       her foster family. Angela also showed Ramirez a drawing depicting her family as Mr. and
       Mrs. R., their children, and Delilah.
¶ 20        On cross-examination, Ramirez testified she did not inform Angela and Delilah that an
       adoption by Mr. and Mrs. R. would mean they may never see Marilu again. Ramirez
       explained that the foster parents have made an effort to keep Marilu in the girls’ lives and
       would support their continued contact with Marilu and the biological siblings. She further
       testified that Mr. and Mrs. R. have allowed their other adopted child continued contact with
       its biological family.
¶ 21        Ramirez testified Angela and Delilah still refer to Marilu as “mom” and refer to Marilu’s
       mother as “grandmother.” The interaction between the girls and Marilu is always loving and
       appropriate. Furthermore, Ramirez testified Marilu is still engaged in counseling and has had
       no positive drug tests since November 2010. In her opinion, it was in the best interests of
       Angela and Delilah to have parental rights terminated but remain in contact with Marilu.
¶ 22        The guardian ad litem called Gloria Cockerill, a licensed clinical social worker and
       Angela’s play therapist since April 2010, as a witness. Cockerill testified Angela had reactive
       attachment disorder stemming from seven placement changes. This disorder manifests itself
       with aggressive behavior and over-familiarity with strangers. Angela’s prognosis was good
       since she was in a stable placement with her foster family. Cockerill testified Angela felt safe
       in her foster parents’ home and referred to Mr. and Mrs. R. as “poppy” and “mommy.”
       Angela also referred to Marilu as “mommy.” Ultimately, Cockerill concluded it was in the
       best interests of Angela to be in a stable, safe home while maintaining a connection with her
       biological family. She explained that if Angela could no longer see Marilu or her biological
       siblings it would be traumatic for her.
¶ 23        Marilu introduced a report by Fernando Cisneros, a licensed clinical social worker with
       I Am Able Center for Family Development, dated July 11, 2011. In his report, Cisneros
       stated Marilu told him she was abstinent from drugs during the time of their therapy, which
       began in April 2011. However, Marilu was unable to provide proof of attendance at NA
       meetings, though she claimed she had attended. Marilu reported she no longer associates
       with peers who use drugs and is developing new friendships. Cisneros noted Marilu is more
       aware that the path to recovery requires drastic lifestyle changes. Marilu also enjoyed her
       supervised visits with her children and stated she is most closely bonded to her youngest son.
¶ 24        After hearing closing arguments, the court ruled it was in Angela and Delilah’s best
       interests to terminate parental rights. The court explained:
            “[T]he children, I do understand that they have attachments to their mom, but they also
            have very strong attachments to the foster parents as well, and they are, the foster parents,
            are the ones who are in the best position to contribute more to the children’s sense of
            security, their sense of familiarity, and because they are around and can provide for them
            the best, they are in the best position to demonstrate the continuity of affection for both
            children.”


                                                  -6-
¶ 25       The court also referenced the ties the girls had developed within their foster parents’
       community, the need for permanency, and the importance of finding a placement where their
       sibling relationship could develop. Accordingly, the court terminated the parental rights of
       Marilu and appointed a guardian with the right to consent to the adoption of Angela and
       Delilah.
¶ 26       Marilu timely filed this appeal.

¶ 27                                          ANALYSIS
¶ 28       Marilu contends the State filed to prove unfitness on any of the grounds stated by clear
       and convincing evidence.2 See In re R.C., 195 Ill. 2d 291, 301 (2001); 750 ILCS 50/8(a)(1)
       (West 2010). Under the Juvenile Court Act of 1987 (Act), the unfitness hearing is the first
       step in an involuntary termination of parental rights proceeding. 705 ILCS 405/2-29(2) (West
       2010); see also In re M.A., 325 Ill. App. 3d 387, 390 (2001). A trial court’s finding of
       unfitness will not be reversed on appeal unless it is against the manifest weight of the
       evidence. In re Deandre D., 405 Ill. App. 3d 945, 952 (2010). A finding is against the
       manifest weight of the evidence only if the opposite conclusion is clearly evident or the lower
       court’s determination is “unreasonable, arbitrary, or not based on [the] evidence presented.”
       In re J.Y., 2011 IL App (3d) 100727, ¶ 21.
¶ 29       In the instant case, though the State alleged three grounds of unfitness, proof of any one
       ground is sufficient to find a parent unfit. In re Antwan L., 368 Ill. App. 3d 1119, 1123
       (2006); see also 750 ILCS 50/1(D) (West 2010). Because we find that the State met its
       burden to prove unfitness under section 1(D)(k) of the Act, which alleges unfitness based on
       the parent’s habitual drunkenness or addiction to drugs for at least one year prior to the
       unfitness proceeding (750 ILCS 50/1(D)(k) (West 2010)), we need not consider whether
       Marilu was also unfit for failing to exhibit a reasonable degree of interest, concern or
       responsibility for her children (750 ILCS 50/1(D)(b) (West 2010)), or failing to make
       reasonable efforts and progress (750 ILCS 50/1(D)(m) (West 2010)). See In re Precious W.,
       333 Ill. App. 3d 893, 900 (2002).
¶ 30       Marilu maintains her positive tests for PCP are insufficient evidence of addiction.
       “Addiction to drugs” under section 1(D)(k) of the Act has been interpreted to mean “the
       inability or unwillingness to refrain from the use of drugs because frequent indulgence has
       instilled in the person an habitual craving which is manifested in an ongoing pattern of drug
       use.” In re D.M., 298 Ill. App. 3d 574, 580 (1998). It is not necessary for the State to prove
       evidence of “indulgence without intermission.” Id. Rather, a finding of unfitness may be
       supported by a demonstrated inability to control a habitual craving to use the drug. Id.
¶ 31       In the instant case, the parties agree the relevant one-year period to assess Marilu’s drug
       use began on September 28, 2009, and ended on September 28, 2010, when the State filed
       the supplemental petition to terminate rights. See In re Latifah P., 315 Ill. App. 3d 1122,

               2
                 Although Marilu raises this as her second argument, we consider it first as it is the initial
       step in the bifurcated procedure prescribed by the Juvenile Court Act of 1987 to determine whether
       a parent’s rights should be terminated. 705 ILCS 405/2-29(2) (West 2010).

                                                    -7-
       1129-30 (2000) (unfitness proceedings commence when the State files its supplemental
       petition for termination of parental rights). During that one-year period, Marilu tested
       positive for PCP on October 6, 2009, and March 30, 2010. Two positive tests have been held
       sufficient to support a finding of drug addiction. In re Precious W., 333 Ill. App. 3d at 899-
       900 (where respondent’s urine tested positive for cocaine twice in the relevant one-year
       period, this evidence alone clearly and convincingly showed her inability to control her
       craving for the drug).
¶ 32       Here, Marilu’s ongoing pattern of drug use is supported by even stronger facts. In
       addition to the two positive tests, Marilu failed to appear for at least four scheduled tests
       during the one-year period at issue. While Ramirez accepted Marilu’s excuse for failing to
       appear at the test on March 27, 2010, as Marilu had indicated she could not find the testing
       location, Ramirez testified there was no corroboration for the reasons behind the remaining
       no-shows. For example, in June 2010, Marilu stated she forgot, and in August 2010, Marilu
       said her family was over and she was unable to reach the testing location on time. Ramirez
       testified that these uncorroborated excuses for no-shows are treated as positive test results.
¶ 33       While Marilu argues any positive results can be explained by the fact that relapse is a part
       of recovery, the evidence called into question her meaningful participation in the recovery
       process. Specifically, as part of her recommendations for recovery, Marilu was instructed to
       self-disclose PCP use. However, prior to her positive test of March 30, Marilu had not only
       failed to disclose her use, but continued to deny her use in the face of this positive test.
       Furthermore, Ramirez testified Marilu was never able to provide documentation for her
       attendance at NA-AA meetings, another important aspect of recovery. Finally, Marilu
       prematurely withdrew from inpatient treatment at Haymarket only to test positive for PCP
       less than four months later.
¶ 34       Taken together, the evidence supports the trial court’s finding of unfitness on the ground
       of addiction to drugs. The positive test results, when Marilu knew she would be subject to
       random drug tests, coupled with Marilu’s failure to engage in the recommended recovery
       treatments, revealed both an inability and unwillingness to control her craving for drugs. As
       a result, we cannot find that the trial court’s determination of unfitness was against the
       manifest weight of the evidence.
¶ 35       We turn next to Marilu’s contention that the State failed to prove it was in the best
       interests of her children to terminate parental rights. Once a finding of unfitness has been
       made, the next step in a termination proceeding is to determine whether it is in the best
       interests of the child to terminate parental rights. In re Tashika F., 333 Ill. App. 3d 165, 170
       (2002). During the best-interests phase, the parent’s rights must yield to the child’s best
       interests. Id. It is the State’s burden to prove by a preponderance of the evidence that
       termination is in the child’s best interests. In re D.T., 212 Ill. 2d 347, 366-67 (2004). Again,
       the trial court’s determination will not be reversed unless it is against the manifest weight of
       the evidence. In re Deandre D., 405 Ill. App. 3d at 953.
¶ 36       In making a determination as to a child’s best interests, the court is required to consider
       the following factors:
                “(a) the physical safety and welfare of the child, including food, shelter, health, and


                                                 -8-
           clothing;
                (b) the development of the child’s identity;
                (c) the child’s background and ties, including familial, cultural and religious;
                (d) the child’s sense of attachments, including:
                     (i) where the child actually feels love, attachment, and a sense of being valued
                ***;
                     (ii) the child’s sense of security;
                     (iii) the child’s sense of familiarity;
                     (iv) continuity of affection for the child;
                     (v) the least disruptive placement alternative for the child;
                (e) the child’s wishes and long-term goals;
                (f) the child’s community ties, including church, school and friends;
                (g) the child’s need for permanence which includes the child’s need for stability and
           continuity of relationships with parent figures and with siblings and other relatives;
                (h) the uniqueness of every family and child; [and]
                ***
                (j) the preferences of the person available to care for the child.” 705 ILCS 405/1-
           3(4.05) (West 2010).
       See also In re S.D., 2011 IL App (3d) 110184, ¶ 34. Marilu argues that because Angela and
       Delilah are bonded to her and may suffer trauma if contact is severed, it was not in their best
       interests to terminate her rights. We disagree.
¶ 37       It is true that all of the witnesses who evaluated the parent-child relationship, including
       Beatriz Ramirez, the case manager, Gloria Cockerill, Angela’s play therapist, and Eugenio
       Flamand, the parenting coach, all testified that Angela and Delilah have a good relationship
       with Marilu. Specifically, Ramirez and Cockerill noted that the girls call Marilu “mommy”
       and are always happy to see her. However, Ramirez and Cockerill also testified that Angela
       and Delilah are attached to Mr. and Mrs. R., their foster parents of two years, as well.
       Ramirez testified that Angela and Delilah refer to their foster parents as “mommy” and
       “poppy.” Both girls feel safe and loved with their foster parents and consider them family.
       More significantly, Angela and Delilah told Ramirez in July 2011 that they did not want to
       leave their foster family and considered it their home. In light of this testimony, it was not
       against the manifest weight of the evidence for the court to find that it was in the best
       interests of Angela and Delilah to privilege their bond with Mr. and Mrs. R. over that with
       Marilu, given that Mr. and Mrs. R. were in the best position to maintain and nurture the
       bond. See, e.g., In re Julian K., 2012 IL App (1st) 112841, ¶¶ 82-83.
¶ 38       Specifically, the foster parents had demonstrated a commitment to meeting the needs of
       Angela and Delilah over the preceding two years; for example, they advocated for Angela
       to receive necessary therapy. Both Mr. and Mrs. R. also integrated the girls into their
       community and their extended family. In contrast, despite over five years of services, Marilu
       had never progressed beyond supervised visitation with the girls. Moreover, Marilu’s lack

                                                -9-
       of positive drug tests after November 2010 is misleading evidence of sobriety, given that
       Marilu missed four tests in 2011 with various excuses, some of which were uncorroborated.
¶ 39        The cases Marilu cites in support of her contention that her bond with her children
       mandates a finding that her rights were terminated in error are inapposite, as each case
       addresses factors apart from the strength of the bond in ruling against termination. For
       instance, in In re B.C., 247 Ill. App. 3d 803, 807 (1993), along with referencing the bond
       between the respondent and the minor children, this court cited the DCFS worker’s testimony
       that adoption was not in the minors’ best interests as a basis for reversing the lower court’s
       termination of rights. Likewise, in In re M.F., 326 Ill. App. 3d 1110, 1118 (2002), and In re
       D.T., 338 Ill. App. 3d 133 (2003), aff’d in part & rev’d in part, 212 Ill. 2d 347 (2004), we
       found the strength of the bond between the minor children and the respondents weighed
       against termination where there was no evidence that any benefit or increased stability would
       inure to the children upon termination. In contrast, here, Angela and Delilah’s case manager
       for over two years testified it was in their best interests to have Marilu’s rights terminated.
       Additionally, termination would result in increased stability and security for Angela and
       Delilah, given that they would be in a position for adoption by their foster parents. As such,
       the bond between the girls and Marilu, standing alone, does not compel a conclusion that
       termination was against the manifest weight of the evidence.
¶ 40        Nor does Cockerill’s testimony that it would be traumatic for Angela if contact with
       Marilu and her biological siblings were to cease necessarily change this result. Importantly,
       Cockerill also testified that Angela needed a stable and nurturing environment in order to
       best manage her reactive attachment disorder. No witness disputed that the foster parents
       provided such an environment for Angela while Marilu did not. Even Flamand, the parenting
       coach who, in 2010, opined that termination of parental rights was too extreme a step, stated
       that Marilu could not provide long-term care to her children. Because the fundamental
       purpose behind the Act is to secure permanency for minors as early as possible (705 ILCS
       405/1-2(1) (West 2010)), it was not error for the court to determine that any potential trauma
       Angela may face if contact with Marilu was discontinued was outweighed by the stability and
       support she would unquestionably receive with her foster family.
¶ 41        This is particularly true where there was evidence that contact between Marilu and
       Angela and Delilah and their biological siblings would not cease if adoption occurred. The
       trial court acknowledged that once rights are terminated, there is no guarantee of future
       contact with the biological family; however, the evidence in the case sub judice suggested
       the foster parents are committed to acting in the best interests of Angela and Delilah and
       would allow them to have continued contact with Marilu. Indeed, the foster parents have
       allowed their other adopted child to maintain a relationship with its biological family.
       Contrary to Marilu’s contention, such evidence is relevant when making a determination as
       to the best interests of the child. See In re Joshua K., 405 Ill. App. 3d 569, 584, 947 N.E.2d
       280, 293 (2010) (noting that potential adoptive parent would allow contact with biological
       family in affirming trial court’s termination of parental rights); see also In re Julian K., 2012
       IL App (1st) 112841, ¶ 83.
¶ 42        Accordingly, we hold that the trial court’s decision to terminate Marilu’s parental rights
       was not against the manifest weight of the evidence.

                                                 -10-
¶ 43                                      CONCLUSION
¶ 44       For the reasons stated, we affirm the trial court’s finding of unfitness and termination of
       parental rights.

¶ 45      Affirmed.




                                                -11-